DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sunahara (US 2008/0088 139) in view of Saitou (US 8777281 B2).
Regarding claim 1, Sunahara teaches An outer handle device (fig. 2) configured to be installed on a vehicle door, said outer handle device comprising: a base (12) that is configured to be mounted on an outer panel of the vehicle door (9) from an inside of the outer panel (fig. 2), an operating handle (11) that is configured to be disposed on an outside of the outer panel (fig. 2) and includes a support arm part (31) having a support shaft (3a) extending along a swing axis (axis going longitudinally through part 31a) of the support arm part (31), the support arm part configured to enter the inside of the outer panel from the outside of the outer panel (fig. 4), and a support member (5) that is fitted to the base (fastened with member 16), engages with the support arm part from a rear side of the support arm part (fig. 8), 
Sunahara does not teach where the front and rear linking bodies are disposed across a gap therebetween in a fore-and-aft direction.  
Saitou along with many others teach a similar outer handle device which incorporates a gap in the base in the area of the side walls (fig. 8). 
It would have been obvious to one of ordinary skill in the art to incorporate a gap in this area to allow the linking bodies to be disposed across. Including a gap in the base area of the side walls allows for the insertion of the support shaft into the base while fitting the shaft into the support member.  Shigeyuki’s outer handle device is able to function in the same manner as the applicant’s invention and allows the insertion of the support shaft into the unit without utilizing a gap in the base area of the side 

    PNG
    media_image1.png
    416
    517
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    504
    580
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 7, Sunahara in view of Saitou teach the outer handle device according to claim 1, Sunahara further teaches wherein the support shaft (3a) has a cross-sectional shape along a plane perpendicular to the swing axis with opposed flattened portions (annotated fig. 1 shows flattened .  
	Allowable Subject Matter
Claims 2, 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 contains allowable subject matter for disclosing that an inner portion of the support member fits into the gap formed between the linking bodies of the base.  While it would be obvious to one of ordinary skill in the art to incorporate a gap Sunahara’s invention does not include an inner portion fitting into the gap and it would not be obvious to one of ordinary skill in the art.  
Claim 4 contains allowable subject matter for disclosing a barrel part on the support member having two rotary projections extending on opposite sides thereof. 
Claims 5-6, contain allowable subject matter for depending upon an allowable base claim. 
Claims 8-16 are allowed.
Claims 8 and 16 are allowable for disclosing the support member is pivotally movable around a rotational axis which is parallel to and spaced away from the swing axis.  
Claims 9-15 are allowable for depending upon an allowable base claim.  
Response to Arguments
Applicant's arguments filed on 06/01/2021 have been fully considered but they are not persuasive.
The applicant argued that Sunahara’s fastening piece is not part of the base or handle frame, rather it is attached by a nut and a screw.  The applicant claims a support member that is fitted to the base, this does not mean that the support member has to be part of the base or handle frame, it can .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675